PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Underwood, Mark, Y.
Application No. 16/336,016
Filed: 22 Mar 2019
For: APOAEQUORIN AND VITAMIN D-CONTAINING COMPOSITIONS AND METHODS OF USING SAME
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
December 14, 2020, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Charles L. Leeck appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed June 11, 2020, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on September 12, 2020.  A Notice of Abandonment was mailed December 22, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b), (2) the petition fee of $1050.00 and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740.00 extension of time fee submitted on December 14, 2020 was subsequent to the maximum extendable period for reply, this fee is unnecessary and has been credited back to the credit card.



Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions